        Case 3:20-cv-00204-JWD-SDJ         Document 1     04/03/20 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF LOUISIANA

MARK PATTERSON                              §            CIVIL ACTION NO.
                                            §
     Plaintiff,                             §
                                            §
VERSUS                                      §            SECTION:
                                            §
MARSHALL MCDERMITT, individually;           §            JUDGE:
MURPHY PAUL, JR., in his official capacity; §
BATON ROUGE POLICE DEPARMENT,               §
Through the CITY OF BATON ROUGE             §
                                            §
     Defendants.                            §            MAGISTRATE:

                    PLAINTIFF’S COMPLAINT FOR DAMAGES

      NOW INTO COURT, through undersigned counsel, comes Plaintiff MARK

PATTERSON, a person of full age of majority domiciled and residing in Walker,

Livingston Parish, Louisiana, with respect represents:

                               I.     INTRODUCTION

1.    This action is brought by MARK PATTERSON, a twenty-two-year-old student, to

vindicate profound deprivations of his constitutional rights caused by police brutality.

2.    On April 7, 2019, Plaintiff, then 21 years old, was leaving a college town bar with

his three (3) friends in Baton Rouge, Louisiana.

3.    After Plaintiff and his three friends exited the bar, without warning, several

bouncers from Reggie’s Bar started a fight with one of Plaintiff’s friends, knocking him

unconscious.




                                       Page 1 of 22
        Case 3:20-cv-00204-JWD-SDJ         Document 1      04/03/20 Page 2 of 22




4.     Following the altercation, the bouncers retreated inside Reggie’s Bar and called

over a police officer, namely Defendant Officer Marshall McDermitt, who battered Mr.

Patterson by punching him directly in the face no less than ten (10) times.

5.     The following is a photograph from a body cam showing Mr. Patterson’s facial

injuries as he was being held on the back of the police car shortly after the beating:




       6.     In concert or conspiracy, Defendants then maliciously and baselessly

caused Plaintiff to be prosecuted with the serious charges of battery on an officer,

resisting an officer, and public intoxication, three (3) charges that were subsequently

dismissed by the city prosecutor.

                    II.    JURISDICTION, VENUE, AND NOTICE

       7.     This action arises under the Constitution and laws of the United States,

including Article III, Section 1 of the United States Constitution and is brought pursuant

                                        Page 2 of 22
           Case 3:20-cv-00204-JWD-SDJ        Document 1     04/03/20 Page 3 of 22




to 42 U.S.C. §§ 1981, 1983 and 42 U.S.C. § 1988. The Jurisdiction of this Court is invoked

pursuant to 28 U.S.C. §§ 1331, 1343, 2201.

          8.    This case is instituted in the United States District Court for the Middle

District of Louisiana pursuant to 28 U.S.C. §1391 as the judicial district in which all

relevant events and omissions occurred and in which Defendants maintain offices and/or

reside.

                                      III.   PARTIES

          9.    At all times relevant hereto, Plaintiff Mark Patterson was a resident of the

State of Louisiana and a citizen of the United States of America.

          10.   At all times relevant hereto, Defendant MARSHALL MCDERMITT was a

citizen of the United States and a resident of the State of Louisiana and was acting under

color of state law in his capacity as a law enforcement officer employed by the Defendant

City and/or the Baton Rouge Police Department. Defendant McDermitt is sued

individually.

          11.   At all times relevant hereto, Defendant MURPHY PAUL, JR. was a citizen

of the United States and a resident of the State of Louisiana. Defendant Murphy Paul is

sued in his official capacity as the Chief of the Baton Rouge Police Department, employed

by the Defendant City and/or the Baton Rouge Police Department, and was acting under

color of state law.

          12.   BATON ROUGE POLICE DEPARTMENT, through the CITY OF BATON

ROUGE (“Defendant City”), is a municipal corporation and is the legal entity responsible


                                         Page 3 of 22
        Case 3:20-cv-00204-JWD-SDJ         Document 1      04/03/20 Page 4 of 22




for itself and the Baton Rouge Police Department. This defendant is also the employer of

the individual defendants and is a proper entity to be sued under 42 U.S.C. § 1983.

       13.    On information and belief, as the Chief of the Baton Rouge Police

Department, Defendant Paul trained and supervised individual defendant McDermitt.

       14.    Defendant City and Defendant Paul are properly sued directly under 42

U.S.C. § 1983 for their own and their delegated deliberately indifferent unconstitutional

decisions, policies, practice, habits, customs, usages, training and derelict supervision,

ratification, acquiescence and intentional failures which were moving forces in the

complained of constitutional and statutory violations and resulting injuries.

       15.    The Defendant City is also properly sued under 42 U.S.C. § 1983 for the

challenged delegated final decisions of Defendant Paul in his official capacity as the Chief

of the Baton Rouge Department, and for those of any final delegated decision makers,

with respect to the hereinafter challenged deliberately indifferent policies, decisions,

widespread habits, customs, usages and practices.

                            IV.    STATEMENT OF FACTS

       16.    Plaintiff incorporates all of the preceding paragraphs, including the

allegations and photographs in the Introduction as if they were fully set forth again at

this point.

       17.    At the time Defendant McDermitt approached Plaintiff, Plaintiff

cooperated with Defendant McDermitt’s orders to walk away from the bar.




                                        Page 4 of 22
        Case 3:20-cv-00204-JWD-SDJ           Document 1       04/03/20 Page 5 of 22




       18.     As can be seen plainly on the body cam footage and bystander videos,

Defendant McDermitt pushed Plaintiff backwards from Reggie’s Bar to the parking lot in

between a row of cars.

       19.     As Defendant McDermitt continued pushing Plaintiff, Plaintiff never once

resisted or attempted to resist Defendant McDermitt’s orders.

       20.     As Defendant McDermitt’s aggression escalated, suddenly and without

warning, Defendant McDermitt tried to tackle Plaintiff and then began punching Plaintiff

directly in the face no less than ten (10) different times.

       21.     At all times material herein, Plaintiff never motioned towards Defendant

McDermitt nor flexed a muscle during the entire beatdown. Indeed, Plaintiff was a

defenseless individual at all material times herein.

       22.     After Defendant McDermitt excessively beat Plaintiff, Plaintiff was flung

on the trunk of a police car and given a towel to collect all of the blood streaming from

his head and face.

       23.     As a result of the beat down, Plaintiff suffered a deviated septum which

will require facial plastic reconstructive surgery, as well as teeth repair.

       24.     The extent and damage of Plaintiff’s closed head injuries are not yet fully

ascertained.

       25.     In their angst to divert from liability for and cover up their viciously brutal

attack on a defenseless young man, and/or, on information and belief, with knowledge

that Plaintiff may file a complaint against them, Defendant officers and other officers next


                                          Page 5 of 22
        Case 3:20-cv-00204-JWD-SDJ           Document 1      04/03/20 Page 6 of 22




conspired and/or acted in concert to have Plaintiff falsely charged and prosecuted for

battery on an officer, resisting an officer, and public intoxication; all three charges

ultimately being dismissed by the City Prosecutor.

       26.      All of the above-described acts were done by the Defendants intentionally,

knowingly, willfully, wantonly, maliciously and/or recklessly in disregard for Mr.

Patterson’s federally protected rights, and were done pursuant to the preexisting and

ongoing deliberately indifferent official custom, practice, decision, policy, training, and

supervision of the Defendant City and Defendant Paul acting under color of state law.

       27.      With deliberate indifference to the rights of citizens to be free from

excessive force by police, the Defendant City and Defendant Paul have ongoingly

encouraged, tolerated, ratified, and acquiesced to a dangerous environment of police

brutality by:

                a. failing to conduct sufficient training or supervision with respect to the

                   constitutional limitations on the use of force;

                b. by failing to adequately punish unconstitutional uses of force;

                c. by tolerating the use of unconstitutional force;

                d. by ongoingly failing to properly or neutrally investigate citizen

                   complaints of excessive force; and,

                e. by tolerating, encouraging, and permitting collusive statements by

                   involved officers in such situations.




                                          Page 6 of 22
          Case 3:20-cv-00204-JWD-SDJ        Document 1     04/03/20 Page 7 of 22




       28.    It is the longstanding widespread deliberately indifferent custom, habit,

practice and/or policy of the Defendant City, Defendant Paul and the Baton Rouge Police

Department to permit police officers to use excessive force against individuals when such

use is unnecessary and unjustified, as well as to fail to supervise and to train deputies in

the appropriate constitutional limits on the use of force, knowing that these members of

law enforcement therefore pose a significant risk of injury to the public.

       29.    Upon information and belief, before the battery made subject to the

captioned litigation, McDermitt was suspended multiple days previously for

inappropriate behavior as an Officer.

       30.    Although McDermitt appealed the suspensions, the suspensions were

upheld.

       31.    With deliberate indifference to the rights of citizens to be free from

malicious prosecution, the Defendant City and Defendant Paul have ongoingly

encouraged, tolerated, ratified, and acquiesced to the malicious prosecution and cover up

efforts by police officers by failing to investigate citizen complaints of police misconduct.

       32.    It is the longstanding widespread custom, habit, practice and/or policy of

the Defendant City, Defendant Paul and the Baton Rouge Police Department to find no

fault with police conduct as long as any story is given by police, regardless of how

incredible.

       33.    As a direct and proximate result of the wrongful conduct of each of the

Defendants, Plaintiff has been substantially injured. These injuries include, but are not


                                         Page 7 of 22
        Case 3:20-cv-00204-JWD-SDJ          Document 1     04/03/20 Page 8 of 22




limited to, loss of constitutional and federal rights, physical injuries, impairments and

disfigurement, great pain and emotional distress, and ongoing special damages for

medically/psychologically related treatment caused by the unconstitutional and moving

forces concerted conduct of all these Defendants.

       34.    Mr. Patterson may be permanently disfigured from these injuries.

       35.    Mr. Patterson also suffers persisting neurological damage and sequelae

from this closed head injury, the extent of which has not yet been fully ascertained.

       36.    Plaintiff also continues to suffer ongoing emotional distress, with

significant PTSD type symptoms, including sadness, anxiety, stress, anger, depression,

frustration, sleeplessness, nightmares and flashbacks from being beaten like this.

       37.    Plaintiff is also entitled to punitive damages on all of his claims against the

individual Defendants personally to redress their willful, malicious, wanton, reckless and

fraudulent conduct.

                              V.     CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
                  42 U.S.C. § 1983 – Excessive Force in Violation of the
                          Fourth and Fourteenth Amendments

       38.    Plaintiff hereby incorporates all other paragraphs of this Complaint as if

fully set forth herein.

       39.    42 U.S.C. § 1983 provides that:

              Every person, who under color of any statute, ordinance, regulation,
              custom or usage of any state or territory or the District of Columbia
              subjects or causes to be subjected any citizen of the United States or
              other person within the jurisdiction thereof to the deprivation of any

                                        Page 8 of 22
         Case 3:20-cv-00204-JWD-SDJ          Document 1      04/03/20 Page 9 of 22




               rights, privileges or immunities secured by the constitution and law
               shall be liable to the party injured in an action at law, suit in equity,
               or other appropriate proceeding for redress . . .

        40.    Plaintiff in this action is a citizen of the United States and all of the

individual police officer Defendants to this claim are persons for purposes of 42 U.S.C. §

1983.

        41.    All individual Defendants to this claim, at all times relevant hereto, were

acting under the color of state law in their capacity as Baton Rouge police officers and

their acts or omissions were conducted within the scope of their official duties or

employment.

        42.    At the time of the complained of events, Plaintiff had a clearly established

constitutional right under the Fourth Amendment to be secure in his person from

unreasonable seizure through excessive force.

        43.    Plaintiff also had the clearly established Constitutional right under the

Fourteenth Amendment to bodily integrity and to be free from excessive force by law

enforcement.

        44.    Any reasonable police officer knew or should have known of these rights

at the time of the complained of conduct as they were clearly established at that time.

        45.    Defendant McDermitt’s actions and use of force, as described herein, were

objectively unreasonable in light of the facts and circumstances confronting them and

violated these Fourth Amendment rights of Plaintiff.




                                          Page 9 of 22
       Case 3:20-cv-00204-JWD-SDJ         Document 1     04/03/20 Page 10 of 22




       46.    Defendant McDermitt’s actions and use of force, as described herein, were

also malicious and/or involved reckless, callous, and deliberate indifference to Mr.

Patterson’s federally protected rights. The force used by this Defendant officer shocks the

conscience and violated these Fourteenth Amendment rights of Plaintiff.

       47.    Defendant McDermitt unlawfully seized Mr. Patterson by means of

objectively unreasonable, excessive and conscious shocking physical force, thereby

unreasonably restraining Mr. Patterson of his freedom.

       48.    The force used constituted deadly force in that it could have caused death

and did cause serious bodily injury.

       49.    None of the Defendant officers took reasonable steps to protect Plaintiff

from the objectively unreasonable and conscience shocking excessive force, and each is

therefore liable for the injuries and damages resulting from the objectively unreasonable

and conscience shocking force of each other officer.

       50.    Defendants engaged in the conduct described by this Complaint willfully,

maliciously, in bad faith, and in reckless disregard of Mr. Patterson’s federally protected

constitutional rights.

       51.    Defendants did so with shocking and willful indifference to Plaintiff’s

rights and their conscious awareness that they would cause Plaintiff severe physical and

emotional injuries.

       52.    The acts or omissions of all individual Defendants were moving forces

behind Plaintiff’s injuries.


                                       Page 10 of 22
         Case 3:20-cv-00204-JWD-SDJ         Document 1      04/03/20 Page 11 of 22




         53.   These individual Defendants acted in concert and joint action with each

other.

         54.   The acts or omissions of Defendants as described herein intentionally

deprived Plaintiff of his constitutional rights and caused him other damages.

         55.   These individual Defendants are not entitled to qualified immunity for the

complained of conduct.

         56.   The Defendants to this claim at all times relevant hereto were acting

pursuant to municipal/county custom, policy, decision, ordinance, regulation,

widespread habit, usage, or practice in their actions pertaining to Plaintiff.

         57.   As a proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered actual physical and emotional injuries, and other damages and losses as

described herein entitling him to compensatory and special damages, in amounts to be

determined at trial. As a further result of the Defendants’ unlawful conduct, Plaintiff has

incurred special damages, including medically related expenses and may continue to

incur further medically and other special damages related expenses, in amounts to be

established at trial.

         58.   On information and belief, Plaintiff may suffer lost future earnings and

impaired earnings capacities from the not yet fully ascertained sequelae of his closed

head injury, in amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’

fees and costs pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable

by federal law. There may also be special damages for lien interests.


                                         Page 11 of 22
        Case 3:20-cv-00204-JWD-SDJ              Document 1   04/03/20 Page 12 of 22




        59.   In addition to compensatory, economic, consequential and special

damages, Plaintiff is entitled to punitive damages against each of the individually named

Defendants under 42 U.S.C. § 1983, in that the actions of each of these individual

Defendants have been taken maliciously, willfully or with a reckless or wanton disregard

of the constitutional rights of Plaintiff.

                            SECOND CLAIM FOR RELIEF
  42 U.S.C. § 1983 – Malicious Prosecution in violation of the Fourth and Fourteenth
                                    Amendments

        60.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if

fully set forth herein.

        61.   42 U.S.C. § 1983 provides that:

              Every person, who under color of any statute, ordinance, regulation,
              custom or usage of any state or territory or the District of Columbia
              subjects or causes to be subjected any citizen of the United States or
              other person within the jurisdiction thereof to the deprivation of any
              rights, privileges or immunities secured by the constitution and law
              shall be liable to the party injured in an action at law, suit in equity,
              or other appropriate proceeding for redress . . .

        62.   Plaintiff in this action is a citizen of the United States and all of the

individual police officer Defendants to this claim are persons for purposes of 42 U.S.C. §

1983.

        63.   All individual Defendants to this claim, at all times relevant hereto, were

acting under the color of state law in their capacity as Baton Rouge police officers and

their acts or omissions were conducted within the scope of their official duties or

employment.


                                             Page 12 of 22
       Case 3:20-cv-00204-JWD-SDJ          Document 1     04/03/20 Page 13 of 22




       64.    At the time of the complained of events, Plaintiff had the clearly established

constitutional right to be free from malicious prosecution without probable cause under

the Fourth Amendment and in violation of due process under the Fourteenth

Amendment.

       65.    Any reasonable police officer knew or should have known of these rights

at the time of the complained of conduct as they were clearly established at that time.

       66.    Individual Defendants violated Mr. Patterson’s Fourth and Fourteenth

Amendment rights to be free from malicious prosecution without probable cause and

without due process when they worked in concert to secure false charges against him,

resulting in his unlawful confinement and prosecution.

       67.    Individual Defendants conspired and/or acted in concert to institute,

procure and continue a criminal proceeding for felonious attempt to disarm a peace

officer against Mr. Patterson without probable cause.

       68.    Defendants engaged in the conduct described by this Complaint willfully,

maliciously, in bad faith, and in reckless disregard of Mr. Patterson’s federally protected

constitutional rights.

       69.    The procurement of prosecution against Mr. Patterson for the known to be

false allegations of attempting to disarm Officer Middleton were malicious, shocking, and

objectively unreasonable in the light of the circumstances.




                                       Page 13 of 22
         Case 3:20-cv-00204-JWD-SDJ        Document 1      04/03/20 Page 14 of 22




         70.   Those criminal proceedings terminated in Plaintiff’s favor. The prosecutor

dismissed the charges, reflecting a prosecutorial judgment that the case could not be

proven beyond a reasonable doubt.

         71.   The acts or omissions of all individual Defendants were moving forces

behind Plaintiff’s injuries.

         72.   These individual Defendants acted in concert and joint action with each

other.

         73.   The acts or omissions of Defendants as described herein intentionally

deprived Plaintiff of his constitutional and statutory rights and caused him other

damages.

         74.   Defendants are not entitled to qualified immunity for the complained of

conduct.

         75.   The Defendants to this claim at all times relevant hereto were acting

pursuant to municipal/county custom, policy, decision, ordinance, regulation,

widespread habit, usage, or practice in its actions pertaining to Plaintiff.

         76.   As a proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered actual physical and emotional injuries, and other damages and losses as

described herein entitling him to compensatory and special damages, in amounts to be

determined at trial. As a further result of the Defendants’ unlawful conduct, Plaintiff has

incurred special damages, including medically related expenses and may continue to




                                        Page 14 of 22
        Case 3:20-cv-00204-JWD-SDJ              Document 1   04/03/20 Page 15 of 22




incur further medically or other special damages related expenses, in amounts to be

established at trial.

       77.     On information and belief, Plaintiff may suffer lost future earnings and

impaired earnings capacities from the not yet fully ascertained sequelae of his closed

head injury, in amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’

fees and costs pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable

by federal law. There may also be special damages for lien interests.

       78.     In addition to compensatory, economic, consequential and special

damages, Plaintiff is entitled to punitive damages against each of the individually named

Defendants under 42 U.S.C. § 1983, in that the actions of each of these individual

Defendants have been taken maliciously, willfully or with a reckless or wanton disregard

of the constitutional rights of Plaintiff.

                             THIRD CLAIM FOR RELIEF
 Violation of 42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs,
 Training, and Supervision in violation of the Fourth and Fourteenth Amendments

       79.     Plaintiff hereby incorporates all other paragraphs of this Complaint as if

fully set forth herein.

       80.     42 U.S.C. § 1983 provides that:

               Every person, who under color of any statute, ordinance, regulation,
               custom or usage of any state or territory or the District of Columbia
               subjects or causes to be subjected any citizen of the United States or
               other person within the jurisdiction thereof to the deprivation of any
               rights, privileges or immunities secured by the constitution and law
               shall be liable to the party injured in an action at law, suit in equity,
               or other appropriate proceeding for redress . . .


                                             Page 15 of 22
        Case 3:20-cv-00204-JWD-SDJ          Document 1      04/03/20 Page 16 of 22




        81.   Plaintiff in this action is a citizen of the United States and Defendants to this

claim are persons for purposes of 42 U.S.C. § 1983.

        82.   The Defendants to this claim at all times relevant hereto were acting under

the color of state law.

        83.   Plaintiff had the following clearly established rights at the time of the

complained of conduct:

              a. the right to be secure in his person from unreasonable seizure through

                  excessive force, under the Fourth Amendment;

              b. the right to bodily integrity and to be free from excessive force by law

                  enforcement under the Fourteenth Amendment;

              c. the right to exercise his constitutional rights of free speech under the

                  First Amendment without retaliation;

              d. the right to be free from discrimination by police under the Equal

                  Protection Clause of the Fourteenth Amendment and under 42 U.S.C. §

                  1981; and,

              e. the right to be free from malicious prosecution under the Fourth and

                  Fourteenth Amendments.

        84.   Defendant Paul and Defendant City knew or should have known of these

rights at the time of the complained of conduct as they were clearly established at that

time.




                                        Page 16 of 22
       Case 3:20-cv-00204-JWD-SDJ          Document 1   04/03/20 Page 17 of 22




      85.    The acts or omissions of these Defendants, as described herein, deprived

Mr. Patterson of his constitutional and statutory rights and caused him other damages.

      86.    The acts or omissions of Defendants as described herein intentionally

deprived Plaintiff of his constitutional and statutory rights and caused him other

damages.

      87.    Defendants are not entitled to qualified immunity for the complained of

conduct.

      88.    Defendant Paul and Defendant City were, at all times relevant,

policymakers for the City of Baton Rouge the Baton Rouge Police Department, and in that

capacity established policies, procedures, customs, and/or practices for the same.

      89.    These Defendants developed and maintained policies, procedures,

customs, and/or practices exhibiting deliberate indifference to the constitutional rights

of citizens, which were moving forces behind and proximately caused the violations of

Mr. Patterson’s constitutional and federal rights as set forth herein and in the other

claims, resulted from a conscious or deliberate choice to follow a course of action from

among various available alternatives.

      90.    Defendant Paul and the Defendant City have created and tolerated an

atmosphere of lawlessness, and have developed and maintained long-standing,

department-wide customs, law enforcement related policies, procedures, customs,

practices, and/or failed to properly train and/or supervise its officers in a manner




                                        Page 17 of 22
          Case 3:20-cv-00204-JWD-SDJ       Document 1      04/03/20 Page 18 of 22




amounting to deliberate indifference to the constitutional rights of Plaintiff and of the

public.

       91.     In light of the duties and responsibilities of those police officers that

participate in arrests and preparation of police reports on alleged crimes, the need for

specialized training and supervision is so obvious, and the inadequacy of training and/or

supervision is so likely to result in the violation of constitutional and federal rights such

as those described herein that the failure to provide such specialized training and

supervision is deliberately indifferent to those rights.

       92.     The deliberately indifferent training and supervision provided by

Defendant City and Defendant Paul resulted from a conscious or deliberate choice to

follow a course of action from among various alternatives available to Defendant City

and Defendant Paul and were moving forces in the constitutional and federal violation

injuries complained of by Plaintiff.

       93.     As a direct result of Defendants’ unlawful conduct, Plaintiff has suffered

actual physical and emotional injuries, and other damages and losses as described herein

entitling him to compensatory and special damages, in amounts to be determined at trial.

As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

damages, including medically related expenses and may continue to incur further

medically or other special damages related expenses, in amounts to be established at trial.

       94.     On information and belief, Plaintiff may suffer lost future earnings and

impaired earnings capacities from the not yet fully ascertained sequelae of his closed


                                        Page 18 of 22
       Case 3:20-cv-00204-JWD-SDJ            Document 1     04/03/20 Page 19 of 22




head injury, in amounts to be ascertained in trial. Plaintiff is further entitled to attorneys’

fees and costs pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable

by federal law. There may also be special damages for lien interests.

       95.    Finally, Plaintiff seeks appropriate declaratory and injunctive relief

pursuant to 42 U.S.C. § 1983 to redress Defendants’ above described ongoing deliberate

indifference in policies, practices, habits, customs, usages, training and supervision with

respect to the rights described herein.

                              FOURTH CLAIM FOR RELIEF
                                      Battery

       96.    Plaintiff incorporates all of the preceding paragraphs, including the

allegations and photographs in the Introduction as if they were fully set forth again at

this point.

       97.    The conduct and actions enumerated above by the defendants constitute

harmful and offensive contact with Plaintiff resulting from acts intended to cause Plaintiff

such a contact, and this constitute a battery upon Plaintiff.

       98.    Defendants are liable to Plaintiff for all damage sustained as a result of the

battery committed upon Plaintiff, as detailed hereinabove.

                               FIFTH CLAIM FOR RELIEF
                              False Arrest and Imprisonment

       99.    Plaintiff incorporates all of the preceding paragraphs, including the

allegations and photographs in the Introduction as if they were fully set forth again at

this point.


                                          Page 19 of 22
       Case 3:20-cv-00204-JWD-SDJ          Document 1      04/03/20 Page 20 of 22




       100.   Defendants’ arrest, restraint, and imprisonment of Plaintiff occurred

without statutory authority and without any color of legal authority.

       101.   Defendants are liable to Plaintiff for all damage sustained as a result of the

false arrest and imprisonment of Plaintiff, as detailed hereinabove.

                               SIXTH CLAIM FOR RELIEF
                       Intentional Infliction of Emotional Distress

       102.   Plaintiff incorporates all of the preceding paragraphs, including the

allegations and photographs in the Introduction as if they were fully set forth again at

this point.

       103.   The actions and conduct by defendants as detailed herein was extreme and

outrageous, resulted in Plaintiff sustaining severe emotional distress, and was of such a

nature that it was substantially certain that such emotional distress would arise from

defendants’ conduct.

       104.   Defendants are liable to Plaintiff for all damage sustained as a result of their

extreme and outrageous conduct, as detailed hereinabove.

                              VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that there be judgment herein in favor of the

plaintiff, MARK PATTERSON, and against defendants, MARSHALL MCDERMITT,

MURPHY J. PAUL, JR., and BATON ROUGE POLICE DEPARTMENT, through the CITY

OF BATON ROUGE; for a reasonable sum in dollars, together with legal interest from

the date of judicial demand until paid, all costs of this proceeding, and granting;



                                        Page 20 of 22
Case 3:20-cv-00204-JWD-SDJ        Document 1     04/03/20 Page 21 of 22




1.    compensatory and consequential damages, including damages for

      emotional distress, humiliation, loss of enjoyment of life, and other pain

      and suffering on all claims allowed by law in an amount to be determined

      at trial;

2.    economic losses on all claims allowed by law;

3.    special damages in an amount to be determined at trial;

4.    punitive damages on all claims allowed by law against individual

      Defendants and in an amount to be determined at trial;

5.    attorneys’ fees and the costs associated with this action under 42 U.S.C. §

      1988, including expert witness fees, on all claims allowed by law;

6.    pre- and post-judgment interest at the lawful rate; and,

7.    any further relief that this court deems just and proper, and any other

      appropriate relief at law and equity.

                  PLAINTIFF REQUESTS A TRIAL BY JURY.

Date: April 3, 2020

                           Respectfully submitted,

                           POOLSON | ODEN

                           /s/Daniel J. Poolson, Jr.
                           DANIEL J. “DANNY” POOLSON, JR. (No. 30676)
                           CARISA GERMAN-ODEN (No. 31463)
                           3000 W. Esplanade Ave., Suite 200
                           Metairie, Louisiana 70002
                           Telephone: (504) 766-2200
                           Facsimile: (504) 766-2070
                           Danny@PoolsonOden.com
                           Carisa@PoolsonOden.com
                               Page 21 of 22
Case 3:20-cv-00204-JWD-SDJ      Document 1   04/03/20 Page 22 of 22




                      AND

                      LAW OFFICES OF SIDNEY D. TORRES, III,
                      A PROFESSIONAL LAW CORPORATION

                      s/ ROBERTA L. BURNS
                      SIDNEY D. TORRES, III (No. 12869)
                      ROBERTA L. BURNS (No. 14945) (T.A.)
                      BEAU F. CAMEL (No. 30231)
                      VALERIE L. RODRIGUE (No. 37523)
                      8301 West Judge Perez Drive, Suite 303
                      Chalmette, Louisiana 70043
                      Telephone: (504) 271-8422
                      Facsimile: (504) 271-1961
                      E-mail:       storres@torres-law.com
                                    rburns@torres-law.com
                                    bcamel@torres-law.com

                      ATTORNEYS FOR PLAINTIFF




                             Page 22 of 22
